- Prepared by EDGARX.com USPB UPDATE Volume 21, Issue 2 www.uspremiumbeef.com 866-877-2525 May 2017 2016 Annual Meeting Highlights N early 200 unitholders, associates and guests attended U.S. Premium Beefs annual meeting in Dodge City, Kansas on March 23, 2017. Attendees heard updates from USPB and National Beef staff on fiscal year 2016 operational and financial results. The after-dinner speaker was Mitch Holthus (pictured below with USPB Board Chairman, Mark Gardiner),the voice of the Kansas City Chiefs, who gave a very entertaining and motivational message. Also attending the dinner were 50 volunteer firefighters and their spouses from the Ashland and Englewood, Kansas areas, who played a critical role in fighting the March 6 fires that caused considerable devastation in those areas. USPB CEO, Stan Linville, opened the business meeting with comments related to the triangular-shaped dinner bell, the theme in USPBs 2016 Annual Report, and the three key elements that each side represents Ownership in Processing, Market Access, and Value Based Pricing , including access to carcass data. Linville pointed out the combination of those three elements has served USPB deliverers well since beginning operations in 1997. Linville noted that Since our beginning, USPB has mar- continued on page 2 Delivery Year Change U SPBs Board of Directors has authorized the company to change the timeframe of its delivery year from September to August to January to December. Delivery year 2017 ends on August 26, 2017. Transitioning to the new delivery year will occur in the 18 week period starting on August 27, 2017 and ending on December 30, 2017 (Transition Period). During the Transition Period, USPBs average weekly deliveries to National Beef will be limited to 15,227 head. Each member will be allocated 37.27% of the delivery rights they own, rounded up to the nearest whole delivery right, for use during the Transition Period. Class A unit transfers will not be impacted by the transition continued on page 3 First Quarter 2017 Financial Results U SPB financial results improved significantly in the first quarter of fiscal year 2017 as compared to the same period in the prior fiscal year. For the quarter, which ended March 25,2017, USPB recorded net income of $7.6 million compared to net income of $2.7 million in the same period in the prior year, an improvement of $4.9 million. Improved gross margins and lower interest expense at National Beef were the primary drivers of the year-over-year improvement in USPBs financial results. During the first quarter, USPB producers delivered 184,875 head of cattle through USPB to National Beef. For the quarter, average gross premiums for all of the cattle delivered was $35.90 per head, with the top 25% and 50% receiving premiums of $69.78 and $57.08, respectively. ♦ Board of Director Election J ohn Freund, Mark Gardiner and Joe Morgan were re-elected by USPB Unitholders to serve three-year terms on the USPB Board of Directors at the companys Annual Meeting on March 23, 2017. The Board appointed Mark Gardiner as Chairman, Joe Morgan as Vice Chairman, and Jerry Bohn as Secretary. ♦ $$ for Carcass Data C arcass traits are economically important to the rancher that retains ownership because carcass traits determine the total value of a carcass on the USPB grid. That is why were raising cattle, to produce high quality food for consumers! As a result, USPB ranchers utilize Expected Progeny Differences (EPDs) and dollar indexes calculated by breed associations as effective tools to select bulls that will improve a wide variety of traits in their herd, including carcass traits. These EPDs are derived from production data and DNA tests from many different animals. For carcass traits, the bulk of that data is from ultrasound scans from cattle raised in seedstock herds. Ultrasound data is highly correlated with carcass traits. The very best data is actual carcass results from progeny. However, this is more complicated for the average seedstock breeder to obtain. Therefore, breed associations are making an effort to collect continued on page 3 Reproduction of any part of this newsletter is expressly forbidden without written permission of U.S. Premium Beef. 2016 Annual Meeting continued from page 1 keted over 13.3 million head of cattle on USPBs value based pricing system. In 2016, cattle delivered to USPB averaged $44.94 per head premium to the cash market, and have averaged $32.87 per head in premiums since 1997. Linville also pointed out that grid premiums paid since 1997 have totaled $436.6 million, an average of $23.0 million per year. He added that In addition to grid premiums, USPB has paid out cash distributions, including proceeds from the sale of a majority ownership position to Leucadia in 2011, and patronage of over $1.0 billion. Scott Miller, USPBs CFO, discussed the companys financial results for 2016 noting that USPB had realized net income of $46.4 million for the fiscal year and taxable income of $58.9 million for the tax year. He added that the improvements in book income and taxable income represent a phenomenal turnaround from what the company had experienced since 2011, and had enabled USPB to make distributions of $83 per combined Class A and Class B unit over the last several months. Miller also noted that USPBs balance sheet remains strong and will enable USPB to respond to future opportunities and challenges. It pays to produce quality, said Brian Bertelsen, USPBs VP Field Operations. Once again, USPB cattle set new records in many areas. Following 19 years of USPB operations, many of these records have been broken many times over. Premiums to the cash market in 2016 were nearly $45 per head. Bertelsen also noted In 2016, on a per head basis, the top 25% of cattle delivered averaged $83.31, the top 50% averaged $68.31, and the top 75% averaged $57.58. Average Choice and Prime was 87.3%, which was record high in company history. The highest contributor to premiums, is certainly quality grade, which in 2016 was $31.02 per head, the second highest in company history. Cattle that qualified for the Certified Angus Beef® program were record high at 27.8% of all black hided cattle. With 17% of black hided cattle qualifying for Black Canyon® Premium Reserve, in total nearly 49% of all black hided cattle qualified for a branded beef program. The Choice / Select spread averaged $10.57, which was the third highest in company history. As more and more consumers upgrade their beef purchases to higher quality products, USPB producers are able to answer the call. Quality grades contributed $31.02 to premiums, which was the second highest in company history. Clearly, the benefit of selecting for higher quality cattle has paid off, Bertelsen noted. Attendees also had the opportunity to hear Tim Klein, National Beef CEO, and other members of National Beefs management team discuss National Beefs operational and financial results for fiscal year 2016. National Beef had net income of $326.9 million, which was a substantial turnaround from the losses incurred in prior years stated Klein. He added that the turnaround was the result of improved gross margins, which had improved significantly during the year. The other members of National Beefs management team discussed the export markets, noting that exports have been, and will continue to be, a key to National Beefs profitability and future successes.
